DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,4,5,9,11-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Asai et al (US 7046239) in view of Kudo et al (US 2004/0099144) and Baxter et al (US 7908871) and Park et al (US 6295061) and Pisaris-Henderson et al (US 8700469) and Martin (US 8521827).
Asai discloses for claim 1: 1.(Currently Amended) A cooking apparatus (1020 fig 15 microwave) comprising: a display unit 1022; and a display control unit 1021,1300,1305 configured to control the display unit(fig 17), wherein the display control unit controls the display unit to display an 
The claim differs in the recitation “during a first predetermined period of time that begins from issuance of an advance notice of a completion of heating cooking and ends immediately before the completion”.
The following references teach the recitation “during a first predetermined period of time that begins from issuance of an advance notice of a completion of heating cooking and ends immediately before the completion”.
Kudo teaches start and time of completion and with menu items associated with delivery of service for cooking in ¶¶ 120,124,162.
Baxter teaches in claim 24 advertisement while food is being processed and dispensed.
Park in Fig 12, c 3 l 25-35, c 4 l 15-25 teaches advertisement display reappears after a predetermined time and disappears after a predetermined time period and determination after defined activities.
Pisaris-Henderson in fig 12, c 11 l 35-55 teaches advertisement initiation instructions at a predetermined target time until closed, passed or time ends optionally with audio notification for enhanced effectiveness. 

    PNG
    media_image1.png
    643
    314
    media_image1.png
    Greyscale

Martin teaches in c 5 l 45-55, c 8 l 45-65 advertisement after caption area opened and then predetermined time closes including notification by text and by sound.
The advantage is controlled display and providing commercial output outputting a commercial message according to a comprehensive digest information and enhanced effectiveness.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Asai by timing ads as taught by Kudo and Baxter and Martin and Pisaris-Henderson and Park to enhance the effectiveness of advertisements.
The references are in the same field of endeavor or concern the same or similar problem.
4. (Currently Amended) The cooking apparatus according to claim 1, wherein the advertisement is further displays during a second predetermined period of time that starts immediately after a start of the heating cooking (c 21 l 60- c 22 l 5, c 22 l 35-65,fig 18,S111,fig 22).  
5. (Currently Amended) The cooking apparatus according to claim 1, further comprising: a heating chamber in which an object to be heated is heated; a door configured to open and close an opening of the heating chamber, and a door sensor that detects an opening state of the door, wherein the display of the advertisement is ended when the door sensor detects the opening state 
 9. (New) The cooking apparatus according to claim 1, wherein the display control unit controls the display unit to display the advertisement only during the first predetermined period of time. See the rejection of claim 1.

11. (New) A cooking apparatus comprising: a display unit; and a display control unit configured to control the display unit, wherein the display control unit determines a timing to start displaying an advertisement on a display screen of the display unit based on remaining time of cooking, and control unit controls the display unit to display the advertisement when the remaining time of cooking is longer than a predetermined length of time. See the rejection of claim 1.

12. (New) A cooking apparatus comprising: a display unit; and a display control unit configured to control the display unit, wherein the display control unit controls the display unit to display an advertisement during a predetermined period of time, wherein the time includes a period immediately after start of heating cooking, and wherein the display control unit controls the display unit to stop displaying the advertisement and display remaining time of the heating cooking (c 25 l 10-20)( displays time) on a display screen of the display unit after displaying the advertisement for the predetermined period. See the rejection of claim 1.
Claim(s) 6,10 is/are rejected under 35 U.S.C. 103 as being unpatentable by Asai-Kudo-Baxter-Martin-Pisaris-Henderson-Park in view of Watanabe (JP 2007274418 supplied by applicant).
rently Amended) The cooking apparatus according to claim 1, further comprising: an input operation unit (fig 40,43,3018,fig 23)to be operated by a user; and an advertisement information acquisition unit configured to acquire information on the advertisement to be displayed on the display unit from an external information providing device, wherein the advertisement information acquisition unit acquires the information on the advertisement from the external information providing device during the heating cooking. 
10. (New) The cooking apparatus according to claim 6, wherein the cooking apparatus receives an advance notice indicating the advertisement information will be delivered to the cooking apparatus, and upon receiving the advance notice, the user is able to reject the delivery of the advertisement information by operating the input operation unit(S1052,fig 13).
The claim differs in an advertisement information acquisition unit performing the function of the recited wherein clause.
  Watanabe teaches an advertisement information acquisition unit performing the function of the recited wherein clause in the abstract and par 50-51.
The advantage is providing commercial output outputting a commercial message according to a comprehensive digest information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Asai-Kudo-Baxter-Martin-Pisaris-Henderson-Park by substituting for or adding to a phone or optical disc an advertisement information acquisition unit performing the function of the recited wherein clause as taught by Watanabe to enhance the effectiveness of advertisements.
The references are in the same field of endeavor or concern the same or similar problem.


7. (Currently Amended) The cooking apparatus according to claim 6, further comprising a history notification unit configured to notify the external information providing device of a history of advertisements displayed on the display unit(c 21 l 60- c 22 l 10,c 22 l 35-65,fig 18,S111,fig 22), wherein the advertisement information acquisition unit is capable of acquiring information on an advertisement different from the advertisements displayed on the display unit from the external information providing device notified of the history of the advertisements from a history notification unit. 
 The claim differs in a history notification unit functioning as recited.
Toshinari teaches a unit for history information in the abstract and par 106.
Hiroshi teaches a device for historical information regarding advertising in the abstract and par 98.
The advantage is advertising readout control.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Asai-Kudo-Baxter--Martin-Pisaris-Henderson-Park -Watanabe by adding history notification unit functioning as recited as taught by Toshinari and Hiroshi for advertising readout control.
The references are in the same field of endeavor or concern the same or similar problem.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable by Asai-Kudo-Baxter-Martin-Pisaris-Henderson-Park in view of Kenji (JP 2001/195020 supplied by applicant).

The claim differs in a television advertisement information acquisition unit configured as recited.
Kenji teaches a television advertisement information acquisition unit configured as recited in the abstract and par 31-47.
The advantage is providing additional information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Asai--Kudo-Baxter-Martin-Pisaris-Henderson-Park by adding a television advertisement information acquisition unit configured as recited for the communication devices as taught by Kenji to provide additional information.
The references are in the same field of endeavor or concern the same or similar problem.
Claim(s) 1, 11, 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Chihiro et al (JP 2009/037341 supplied by applicant, translation by PTO) in view of Kudo et al ..
Asai discloses for claim 1: 1.(Currently Amended) A cooking apparatus  comprising: a display unit 4; and a display control unit configured to control the display unit, wherein the display control unit controls the display unit to display an advertisement during a first predetermined period of time that begins from issuance of an advance notice of a completion of heating cooking and ends immediately before the completion (par 73,fig 15,abstract,par 72-98 and use for television)(par 73,fig 15,abstract,par 72-98 and use for television).  
11. (New) A cooking apparatus comprising: a display unit; and a display control unit configured to control the display unit, wherein the display control unit determines a timing to start displaying an advertisement on a display screen of the display unit based on remaining time of cooking, and control unit controls the display unit to display the advertisement when the remaining time of cooking is longer than a predetermined length of time. See the rejection of claims 1 and 12 above.
12. (New) A cooking apparatus comprising: a display unit; and a display control unit configured to control the display unit, wherein the display control unit controls the display unit to display an advertisement during a predetermined period of time, wherein the time includes a period immediately after start of heating cooking, and wherein the display control unit controls the display unit to stop displaying the advertisement and display remaining time of the heating cooking (c 25 l 10-20)( displays time) on a display screen of the display unit after displaying the advertisement for the predetermined period. See the rejection of claims 1 and 12 above.

Kudo teaches start and time of completion and with menu items associated with delivery of service in ¶¶ 120,124,162.
Baxter teaches in claim 24 advertisement while food is being processed.
Park in Fig 12, c 3 l 25-35, c 4 l 15-25 teaches advertisement display reappears after a predetermined time and disappears after a predetermined time period and determination after defined activities.
Pisaris-Henderson in fig 12, c 11 l 35-55 teaches advertisement initiation instructions at a predetermined target time until closed, passed or time ends optionally with audio notification for enhanced effectiveness. 
    
    PNG
    media_image1.png
    643
    314
    media_image1.png
    Greyscale

Martin teaches in c 5 l 45-55, c 8 l 45-65 advertisement after caption area opened and then predetermined time closes including notification by text and by sound.
The advantage is controlled display and providing commercial output outputting a commercial message according to a comprehensive digest information.

The references are in the same field of endeavor or concern the same or similar problem.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-12 have been considered but are moot because the new ground of rejection does not rely just on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The wherein clause added by amendment including timing about the end of heating cooking is taught in the art if not taught or suggested in Asai and Chihiro and Martin and Pisaris-Henderson and Park. The wherein clause is result oriented and optimization of timed display. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim. MPEP 2111.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761